ROBERT S. CLARK (CBN 93634)
rclark@parrbrown.com                                BRIAN M. BOYNTON
PARR BROWN GEE & LOVELESS, P.C.                     Acting Assistant Attorney General
101 South 200 East, Suite 700                       ELIZABETH J. SHAPIRO
Salt Lake City, Utah 84111                          Deputy Director, Federal Programs Branch
Telephone:      (801) 532-7840                      ALEXANDRA R. SASLAW (DC Bar 1618175)
                                                    Trial Attorney
CHAD S. PEHRSON (CBN 261829)                        United States Department of Justice
cpehrson@kba.law                                    Civil Division, Federal Programs Branch
KUNZLER BEAN & ADAMSON, P.C.                        P.O. Box 883
4225 Executive Square, Suite 600                    Washington, DC 20044
La Jolla, California 92037                          Phone: (202) 514-4520
619-371-5511                                        alexandra.r.saslaw@usdoj.gov

Attorneys for Plaintiff                             Attorneys for Defendants

                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


BIOSCIENCE ADVISORS, INC.,                         Civil Action No. 4:21-CV-0866-HSG

             Plaintiff,                            STIPULATION AND ORDER RE
     v.                                            AMENDMENT AND BRIEFING
                                                   SCHEDULE (as modified)
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION, et al.,

             Defendants.


          Plaintiff and Defendants (“Parties”), by and through undersigned counsel, hereby submit the

following Stipulation.

          Defendants’ Partial Motion to Dismiss is currently pending and is scheduled to be heard on

July 22, 2021. Plaintiff and Defendants have agreed that, subject to this Court’s approval, Plaintiff

shall submit an amended complaint on or before May 24, 2021. Plaintiff anticipates that the

amended complaint will render Defendants’ Partial Motion to Dismiss moot, and that Defendants

may then elect to file a renewed motion, which will be responded to in the normal course. Plaintiff

and Defendants have further agreed that Defendants may have until June 14, 2021, to file such

motion. Alternatively, if Defendants notify Plaintiff by June 14, 2021 that they believe their current
 1   Motion remains applicable to the Amended Complaint, then Plaintiff shall file an opposition brief

 2   on or before June 28, 2021.

 3
              IT IS SO STIPULATED THIS 14TH DAY OF MAY, 2021:
 4

 5   KUNZLER BEAN & ADAMSON, PC                    BRIAN M. BOYNTON
                                                   Acting Assistant Attorney General
 6   /s Chad S. Pehrson                            Civil Division
     Chad S. Pehrson
 7   KUNZLER BEAN & ADAMSON, P.C.                  ELIZABETH J. SHAPIRO
     4225 Executive Square, Suite 600              Deputy Director, Federal Programs Branch
 8   La Jolla, California 92037
     619-371-5511                                  s/      Alexandra R. Saslaw____
 9
     cpehrson@kba.law                              ALEXANDRA R. SASLAW
10                                                 Trial Attorney
                                                   United States Department of Justice
11   PARR BROWN GEE & LOVELESS                     Civil Division, Federal Programs Branch
     Robert S. Clark                               P.O. Box 883
12   101 South 200 East, Suite 700                 Washington, DC 20044
     Salt Lake City, Utah 84111                    Phone: (202) 514-4520
13   Telephone:      (801) 532-7840                alexandra.r.saslaw@usdoj.gov
14   rclark@parrbrown.com
                                                   Attorneys for Defendants
15   Attorneys for Plaintiff

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                                                           ORDER
 1

 2          Pursuant to Stipulation, it is ORDERED that:

 3          1. Plaintiff’s time to file an Amended Complaint is extended to May 24, 2021.

 4          2. Defendants’ time to file any motion to dismiss the Amended Compliant is extended to
 5             June 14, 2021.
 6
            3. In the event that Defendants notify Plaintiff that they believe their pending Partial
 7
               Motion to Dismiss remains applicable to the Amended Complaint, Plaintiff shall file its
 8
               opposition brief on or before June 28, 2021.
 9
10   In light of this order, the Court further DISCHARGES the Order to Show Cause. See Dkt. No.
     29.
11                 5/18/2021
     Dated: ___________________                         _________________________
12                                                         HAYWOOD S. GILLIAM, JR.

13                                                         United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
